                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division



CASSANDRA WILLIAMS,

          Plaintiff,

V.                                                             CIVIL NO.3:18cv564-HEH

ANDREW M.SAUL,
Commissioner of Social Security,

          Defendant.



                                          FINAL ORDER
                (Adopting Report and Recommendation of the Magistrate Judge)

          This matter is before the Court on the Report and Recommendation ofthe Magistrate

Judge(R&R)entered on July 22,2019(ECF No. 18). The time to file objections has expired

and neither party has objected to the R&R. Having considered the matter and deeming it

otherwise proper and just to do so, it is hereby ORDERED:

      (1)        The Report and Recommendation ofthe Magistrate Judge(ECF No. 18)is
                 ACCEPTED and ADOPTED as the OPINION ofthe Court.

      (2)        Plaintiffs Motion for Summary Judgment(ECF No. 14)is GRANTED.

      (3)        Defendant's Motion for Summary Judgment(ECF No. 16)is DENIED.

      (4)        The decision ofthe Commissioner is VACATED and REMANDED pursuant to
                 the fourth sentence of42 U.S.C. § 405(g).

          Let the Clerk ofthe Court send a copy ofthis Final Order to Plaintiff and all counsel of

record.


          It is so ORDERED.

Richmond, Virginia
                                                                  /s/
Date: fi us ■                                         Henry E. Hudson
                                                      Senior United States District Judge
